DETAILED ACTION
	This is in response to the application filed on August 14, 2019 where Claims 1 – 11, of which Claims 1, 10, and 11 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on August 14, 2019 and June 18, 2020 were filed before the mailing date of the current action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
101 Analysis
	Claims 1, 10, and 11 are directed to managing access to certain sub-processes of an application based on the security level associated with the user device and is characterized as an improvement to a particular technical field of device security [See Specification, Para. 0004-5].  Therefore, the claims satisfy Step 2A, Prong One of the 2019 Revised 101 Patent Eligibility Guidelines as patent eligible subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPub. 2018/0096158 (hereinafter “Murphy”).
1.	Regarding Claims 1, 10, and 11, Murphy discloses of a processing control system [Fig. 1] comprising:
at least one terminal device that is used by at least one user [Fig. 1; user device];
a monitoring unit that monitors a security status of the at least one terminal device [Fig. 1; Para. 0013-14; Claim 15; management server comprising a processor and memory with instructions to monitor a security status of the at least one terminal device]; and
a control unit that controls, in a case where the security status which relates to executing processing instructed from the at least one user does not meet a condition, the processing including a plurality of sub-processing operations on the at least one terminal device, execution of each of the sub-processing operations on the at least one terminal device based on the security status of the at least one terminal device [Para. 0022, 0030, 0040-41, 0061-65; management server checks the status of the client and client device to determine the associated privilege level and provide various processing abilities according to the privilege level].
2. 	Regarding Claim 2, Murphy discloses all the limitations of Claim 1 above.  Murphy further discloses that the control unit controls reception of an operation instruction from the at least one user for the sub-processing operations based on the security status of the at least one terminal device [Para. 0020, 0030].
Claim 3, Murphy discloses all the limitations of Claim 2 above.  Murphy further discloses that, in a case where the security status meets the condition, the control unit controls the at least one terminal device such that the operation instruction for the sub-processing operations is received on the at least one terminal device from the at least one user [Para. 0020, 0030].
4.	Regarding Claim 4, Murphy discloses all the limitations of Claim 2 above.  Murphy further discloses that, in a case where the security status which relates to executing the sub-processing operations does not meet the condition, the control unit controls the at least one terminal device such that the operation instruction for the sub-processing operations is not received on the at least one terminal device from the at least one user [Para. 0062; management server can lock or block certain services or functionality on the user device].
5. 	Regarding Claim 5, Murphy discloses all the limitations of Claim 4 above.  Murphy further discloses of:
an inquiry unit that makes an inquiry to the at least one user about whether the security status on the at least one terminal device in executing the sub-processing operations is to be updated [Para. 0020-21, 0030, 0061-65]; and
an update unit that updates the security status in a case where the at least one user makes a request for updating the security status in responding to the inquiry by the inquiry unit [Para. 0061-65; various remedial actions that can be taken to make the device compliant];
wherein the control unit controls the at least one terminal device such that the operation instruction for the sub-processing operations is received from the at least 
6. 	Regarding Claim 6, Murphy discloses all the limitations of Claim 1 above.  Murphy further discloses that the processing includes first sub-processing and second sub-processing, the second sub-processing becomes executable after the first sub-processing is normally executed [Para. 0030-31; e.g., read the file, then edit or print the file]; and,
in case of where the security status which relates to executing the second sub-processing does not meet the condition and in a case where the security status which relates to executing the first sub-processing on the at least one terminal device, the control unit controls the at least one terminal device such that an operation instruction for the first sub-processing is received on the at least one terminal device from the at least one user [Para. 0030-31; e.g., user can only read the file, but cannot edit or print the file].
7. 	Regarding Claim 7, Murphy discloses all the limitations of Claim 6 above.  Murphy further discloses that the at least one terminal device includes a first terminal device used by a first user and a second terminal device used by a second user [Para. 0014, 0040; plurality of user devices; e.g., document creator and requesting user];
the first sub-processing is transferring processing of a document from the first terminal device to the second terminal device [Para. 0030, 0040; IRM policy can also allow or prevent exporting], and

8. 	Regarding Claim 8, Murphy discloses all the limitations of Claim 7 above.  Murphy further discloses that, in a case where there are a plurality of candidate paths for transferring the document in the transferring processing [Para. 0073; secure or unsecure communication channel]; and,
in case of where executing the transferring processing using at least one of the plurality of candidate paths does not meet the condition, the control unit controls the first terminal device such that an operation instruction for the transferring processing using the at least one of the plurality of candidate paths is not received from the first user [Para. 0073, blocked if the service requires a secure communication channel].
9. 	Regarding Claim 9, Murphy discloses all the limitations of Claim 7 above.  Murphy further discloses that the control unit controls whether or not the displaying processing of the document on the second terminal is allowed based on a security status of the second terminal device and an importance level of the document [Para. 0030; e.g., trade secrets can only be viewed by top-level management or executives]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PGPub. 2013/0312059; PGPub. 2016/0283406; PGPub. 2014/0032691.
Contacts

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496